DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Response to Amendment
The objection of claim(s) 2 and 4 regarding the lack of insufficient antecedent basis for reciting “the Analysis”, is withdrawn because the claims have been amended as required.
Claim(s) 1-2, 4-6 and 9-14 are amended.
Claim(s) 1-20 are pending. 
Applicant arguments regarding Claim Rejections under 35 USC § 102 and 35 USC § 103, filed on 02 December, 2020, have been fully considered but are moot based on the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,5,8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelrup, Heino (EP2447860 A2) in view of Chan et al. (US 2014/0289203 A1), further view of Von Elgg et al. (US 2013/0054837 A1).

Regarding Claim 1, Wendelrup discloses a device for managing an access to a file (Wendelrup, Fig. 1, [0025], discloses a network 100 in which embodiments of the 
a network interface (Wendelrup, Fig. 1, [0025], a network 100 in which embodiments of the present invention may provide for memory management will be described. As seen in FIG. 1, the network 100 includes an electronic (computing) device 105, such as a mobile terminal, a server including a remote storage device 115 and a personal computer that includes a storage device 115. These devices are all illustrated as being communicatively connected (a network interface) through a communication network 120, such as the internet “cloud”);
a local memory (Wendelrup, [Abstract], Fig. 3, [0043-0045], discloses downloading over the internet (network accessible storage) or from a memory card coupled to the computing device, [0043]. The reduced resolution video file (one reduced-size version of a media file) is automatically stored on the memory (local memory) of the computing device such as in the video file 285 memory section of the mobile terminal 200 (block 310, [0045]);
at least one processor adapted to (Wendelrup, Fig. 2, [0042], […] discloses the functionality of the hardware/software architecture of Fig. 2 may be implemented as a single processor system or a multi-processor system in accordance with various embodiments of the present invention):
store a plurality of reduced-size version of a media file in the local memory (Wendelrup [0005] discloses a modifying the quality of data files to second qualities and 
receive a request to access the media file via a file system of an operating system executed by the at least one processor (Wendelrup, Fig. 2, [0035; 0047], […] the operating system 265 generally controls the operation of the mobile terminal 200. In particular, the operating system 265 may manage the mobile terminal’s software and/or hardware resources and may coordinate execution of programs/applications by the processor 240, [0035]. Fig. 4, operations begin at block 400 by receiving a request to retrieve the video file obtained at block 300 of Fig. 3 (block));
wherein the request is to access the full version of the media file or the reduced-size of the media file (Wendelrup [0009], discloses receiving a request for a video file and determining if the request is for a first quality/full version of the file or reduced quality/reduced-size of the video file); and
in response to the request, perform one of (Wendelrup [0009], discloses receiving a request for a video file and determining if the request is for a first quality/full version of the file or reduced quality/reduced-size of the video file); 
fetch, using the network interface, a copy of the full version media file from that is stored in the network accessible storage (Wendelrup, Fig. 4, [0048] Operations related to retrieving the remotely stored video file of the first quality will now be described with reference to blocks 410 to 425. When it is determined at block 410 that the first quality video is called for, the transferred obtained video file is automatically retrieved from the remote storage device (Block 415)),
(reduced-size) is automatically retrieved responsive to the received request (block 420). The retrieved video file of the first or second quality is provided responsive to the received request (block 425), [0048]).
Wendelrup did not explicitly disclose wherein each reduced-size version of the media file from the plurality of reduced-size versions of the media file is of a different pre-defined fixed size required for a certain application, calculate a score for the media file based on at least one access parameter, wherein when the score is at or above a predetermined threshold store a full version of the media file in the local memory, and wherein when the score is below the predetermined threshold store the full version of the media file in a network accessible storage; respond to the request with the copy of the full version of the media file when the score is below the predetermined threshold; respond to the request with the full version of the media file that is stored in the local memory when the score is at or above the predetermined threshold.
Chan_203 discloses calculate a score for the media file based on at least one access parameter (Chan_203 [0056] discloses a server 110 determines if the frequency score of access of a particular data file by a computing device is either above or below a predetermined threshold),

fetch, using the network interface, a copy of the full version media file from that is stored in the network accessible storage (Chan_203 [0056] discloses that if it is determined that the frequency score of accessing the full version of a particular files falls below a predetermined threshold value, the server 110 can modify the data backup policies 200 to back up the full version of the particular data file to the server 100 instead of the computing device. Therefore, a request for the full version of the file with access frequency score below the predetermined threshold will be fetched from the server 110 via a network interface until such a time when the access frequency score dictates the need for backup policy modification based on a predetermined access threshold), and   
respond to the request with the copy of the full version of the media file when the score is below the predetermined threshold (Chan_203 [0056] discloses that if it is determined that the frequency score of accessing the full version of a particular files falls below a predetermined threshold value, the server 110 can modify the data backup 
respond to the request with the full version of the media file that is stored in the local memory when the score is at or above the predetermined threshold (Chan_203 [0056] discloses that the server 110 backs up data files to a local computing device if it determines that the frequency score of accessing that particular file is above the predetermined threshold, but if the access frequency score is determined to be below the threshold, the server 110 can modify the data backup policies 200 to back up the particular data file to the server 100 instead of the local storage on the computing device. That way, storage space can be made available on the local computing device for storing a data file whose frequency of access score is above the threshold. Chan further discloses computing devices in close proximity to a local storage accessing frequently accessed files that are backed up to local storage instead of server 110).
Wendelrup and Chan_203 are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage on a local computer.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chan_203 into the method by Wendelrup, thereby enabling the localized storage of frequently 
Wendelrup and Chan_203 did not explicitly wherein each reduced-size version of the media file from the plurality of reduced-size versions of the media file is of a different pre-defined fixed size required for a certain application.
Von Elgg discloses wherein each reduced-size version of the media file from the plurality of reduced-size versions (compressed video or audio files) of the media file is of a different pre-defined fixed size (preset maximum or minimum compression required for a certain application (application 118) (Von Egg [0043, 0049], discloses a file processor 215 retrieving configuration options 220 for compression of video or audio files (plural versions of compressed files). The configuration may be preset/pre-defined in a client application 118 upon download or selected by a user of the client 205 in advance or during the compression and sending of the media files. The configuration options 220 stored in the client application 118 specifies individual file format or all files to be compressed, a maximum or minimum compression size (pre-defined fixed size) of the file, a selection of how quickly/frequency a user request the compression and transfer processes to occur (i.e., based on file size and bandwidth availability), resolution, image or video quality, compression algorithm, file format, and/or any other settings or options for compressing and sending the media file to a client device, [0043]). 
Wendelrup, Chan_203 and Von Elgg are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for 
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Von Elgg into the method by Wendelrup and Chan_203, thereby enabling a client application to specify/provide compression options to optimize a local storage and enhance user experience, Von Elgg, [0043].

Regarding claim 5, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein the at least one processor is adapted to instruct storing the full version of the media file in conjunction with the at least one of the plurality of reduced-size versions of the media file (Wendelrup, [0031] discloses a methodology for creating reduced size files (plurality of reduced-size files) of some or all content that may be used by the applications on the computing device. Traditional caching methods may be adapted for use in determining what video files should also be stored locally in the computing device memory in parallel with the reduced file size file (Storing full version in parallel with a reduced version). For example, files likely to be needed in the high quality format with some frequency may be maintained locally to avoid user detectable delays due to the retrieval process that occur frequently that the benefit in memory savings is not advantageous. […] the higher quality video file (reduced version may be downloaded in the background responsive to an application requesting the video file that requires the higher quality version, for example, in picture editing and television (TV) viewing or when otherwise connected to a higher external device).


Regarding claim 8, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein the local memory is a non-volatile memory (Wendelrup, [0034], the memory 235 may include, but not limited to non-volatile memory such as ROM or flash).
The motivation to combine is similar to that of claim 1.

Regarding claim 12, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein the at least one processor is adapted to instruct the network interface to send the media file for storage at the network accessible storage (a server supported memory) (Wendelrup, [0030], discloses allowing a user of a computing device to seamlessly move video files to a remote storage location, such as a server supported memory service (network accessible storage) or a home personal computer (PC)), 
wherein the at least one of the plurality of reduced-size versions of the media file is generated locally on the device by at least one processor adapted to reduce media size for storage at the local memory (Wendelrup, [0014 & 0030], discloses a computer-readable program which includes computer-readable program code that obtains a video file having a first quality and a first file size. The computer-readable program code also includes computer-readable program code that automatically generates a reduced quality video file (generating a reduced copy of the file locally) from the obtained video file responsive to obtaining the video file, [0014]. A user of a computing device can seamlessly move video files to a remote storage location, such as a server supported memory service or a home personal computer (PC), while maintaining a 
The motivation to combine is similar to that of claim 1.

Regarding claim 13, Wendelrup discloses a method of managing an access to a file (Wendelrup, Fig. 1, [0025], discloses a network 100 in which embodiments of the present invention may provide for memory management/access to a file. As seen in FIG. 1, the network 100 includes an electronic (computing) device 105, such as a mobile terminal), comprising:
Storing in a local memory of a device of the plurality of reduced-size versions of a media file (Wendelrup [0005] discloses a modifying the quality of data files to second qualities and second file sizes, where the second file sizes are less than the first file sizes and stored in a local drive of a computing device);   
receiving a request to access the media file via a file system of an operating system executed by the at least one processor of the device (Wendelrup, Fig. 2, [0035; 0047], […] the operating system 265 generally controls the operation of the mobile terminal 200. In particular, the operating system 265 may manage the mobile terminal’s software and/or hardware resources and may coordinate execution of 
wherein the request is to access the full version of the media file or the reduced-size of the media file or at least one of the plurality of reduced-size versions of the media file (Wendelrup [0009], discloses receiving a request for a video file and determining if the request is for a first quality/full version of the file or reduced quality/reduced-size of the video file); and
in response to the request, performing one of (Wendelrup [0009], discloses receiving a request for a video file and determining if the request is for a first quality/full version of the file or reduced quality/reduced-size of the video file); 
fetching, using the network interface, a copy of the full version media file from that is stored in the network accessible storage (Wendelrup, Fig. 4, [0048] Operations related to retrieving the remotely stored video file of the first quality will now be described with reference to blocks 410 to 425. When it is determined at block 410 that the first quality video is called for, the transferred obtained video file is automatically retrieved from the remote storage device (Block 415)), and
responding to the request with the at least one reduced-size version of the media file that is stored in the local memory (Wendelrup, Fig. 4, [0030;0048], discloses compressed/reduced size version of a video file stored locally to enable local access by various local applications to obtain the quality needed and reduce usage of local memory, [0030]. Wendelrup, further discloses  […] when it is determined at block 410 that the first quality video file is not called for, the stored reduced quality video file (reduced-size) is automatically retrieved responsive to the received request (block 420). The retrieved video file of the first or second quality is provided responsive to the received request (block 425), [0048]).
Wendelrup did not explicitly disclose wherein each reduced-size version of the media file from the plurality of reduced-size versions of the media file is of a different pre-defined fixed size required for a certain application, calculating a score for the media file based on at least one access parameter, wherein when the score is at or above a predetermined threshold store a full version of the media file in the local memory, and wherein when the score is below the predetermined threshold store the full version of the media file in a network accessible storage; respond to the request with the copy of the full version of the media file when the score is below the predetermined threshold; respond to the request with the full version of the media file that is stored in the local memory when the score is at or above the predetermined threshold.
Chan_203 discloses calculating a score for the media file based on at least one access parameter (Chan_203 [0056] discloses a server 110 determines if the frequency of access of a particular data file by a computing device is either above or below a predetermined threshold),
wherein when the score is at or above a predetermined threshold store a full version of the media file in the local memory (Chan_203 [0056] discloses that the server 110 backs up data files to a local computing device if it determines that the frequency of accessing that particular is above the predetermined threshold, but if the access frequency is determined to be below the threshold, the server 110 can modify the data backup policies 200 to back up the particular data file to the server 100 instead of the 
fetching, using the network interface, a copy of the full version media file that is stored in the network accessible storage (Chan_203 [0056] discloses that if it is determined that the frequency of accessing the full version of a particular files falls below a predetermined threshold value, the server 110 can modify the data backup policies 200 to back up the full version of the particular data file to the server 100 instead of the computing device. Therefore, a request for the full version of the file with access frequency below the predetermined threshold will be fetched from the server 110 via a network interface until such a time when the access frequency dictates the need for backup policy modification based on a predetermined access threshold), and   
responding to the request with the copy of the full version of the media file when the score is below the predetermined threshold (Chan_203 [0056] discloses that if it is determined that the frequency of accessing the full version of a particular files falls below a predetermined threshold value, the server 110 can modify the data backup policies 200 to back up the full version of the particular data file to the server 100 instead of the computing device. Therefore, a request for the full version of the file with access frequency below the predetermined threshold will be fetched from the server 110 via a network interface until such a time when the access frequency dictates the need for backup policy modification based on a predetermined access threshold),
responding to the request with the full version of the media file that is stored in the local memory when the score is at or above the predetermined threshold (Chan_203 
Wendelrup and Chan_203 are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage on a local computer.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chan_203 into the method by Wendelrup, thereby enabling the localized storage of frequently accessed files to minimize any latency involved in retrieving the data and enhance the user experience, Chan_203 [0054].
Wendelrup and Chan_203 did not explicitly wherein each reduced-size version of the media file from the plurality of reduced-size versions of the media file is of a different pre-defined fixed size required for a certain application.
Von Elgg discloses wherein each reduced-size version of the media file from the plurality of reduced-size versions (compressed video or audio files) of the media file is of a different pre-defined fixed size (preset maximum or minimum compression 
Wendelrup, Chan_203 and Von Elgg are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage on a local computer through compression/reducing file sizes stored on a local storage.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Von Elgg into the method by Wendelrup and Chan_203, thereby enabling a client application to specify/provide compression options to optimize a local storage and enhance user experience, Von Elgg, [0043].

Regarding claims 14, Wendelrup discloses a non-transitory computer readable storage medium computer executable instructions for managing access to a file, the 
Storing in a local memory of a device of the plurality of reduced-size versions of a media file (Wendelrup [0005] discloses modifying the qualities of data files to second qualities and second file sizes, where the second file sizes are less than the first file sizes and stored in a local drive of a computing device);   
receiving a request to access the media file via a file system of an operating system executed by the at least one processor of the device (Wendelrup, Fig. 2, [0035; 0047], […] an operating system 265 generally controls the operation of the mobile terminal 200. In particular, the operating system 265 may manage the mobile terminal’s software and/or hardware resources and may coordinate execution of programs/applications by the processor 240, [0035]. Fig. 4, operations begin at block 400 by receiving a request to retrieve the video file obtained at block 300 of Fig. 3 (block));
wherein the request is to access the full version of the media file or the reduced-size of the media file or at least one of the plurality of reduced-size versions of the media file (Wendelrup [0009], discloses receiving a request for a video file and determining if the request is for a first quality/full version of the file or reduced quality/reduced-size of the video file); and

fetching, using the network interface, a copy of the full version media file from that is stored in the network accessible storage (Wendelrup, Fig. 4, [0048] in response to determining that the request is for a full version, operations related to retrieving the remotely stored video file of the first quality/full version will now be described with reference to blocks 410 to 425. When it is determined at block 410 that the first quality/full version video is called for, the transferred obtained video file is automatically retrieved from the remote storage device (Block 415)), and
respond to the request with the at least one reduced-size version of the media file that is stored in the local memory (Wendelrup, Fig. 4, [0030;0048], discloses compressed/reduced size version of a video file stored locally to enable local access by various local applications to obtain the quality needed and reduce usage of local memory, [0030]. Wendelrup, further discloses  […] when it is determined at block 410 that the first quality video file is not called for, the stored reduced quality video file (reduced-size) is automatically retrieved responsive to the received request (block 420). The retrieved video file of the first or second quality is provided responsive to the received request (block 425), [0048]).
Wendelrup did not explicitly disclose wherein each reduced-size version of the media file from the plurality of reduced-size versions of the media file is of a different pre-defined fixed size required for a certain application, calculating a score for the 
Chan_203 discloses calculating a score for the media file based on at least one access parameter (Chan_203 [0056] discloses a server 110 determines if the frequency of access of a particular data file by a computing device is either scores above or below a predetermined threshold),
wherein when the score is at or above a predetermined threshold store a full version of the media file in the local memory (Chan_203 [0056] discloses that the server 110 backs up data files to a local computing device if it determines that the frequency score of accessing that particular file is above the predetermined threshold, but if the access frequency score is determined to be below the threshold, the server 110 can modify the data backup policies 200 to back up the particular data file to the server 100 instead of the local storage on the computing device. That way, storage space can be made available on the local computing device for storing a data file whose frequency of access score is above the threshold), 
fetching, using the network interface, a copy of the full version media file that is stored in the network accessible storage (Chan_203 [0056] discloses that if it is determined that the frequency of accessing the full version of a particular files falls 
respond to the request with the copy of the full version of the media file when the score is below the predetermined threshold (Chan_203 [0056] discloses that if it is determined that the frequency score of accessing the full version of a particular files falls below a predetermined threshold value, the server 110 can modify the data backup policies 200 to back up the full version of the particular data file to the server 100 instead of the computing device. Therefore, a request for the full version of the file with access frequency score below the predetermined threshold will be fetched from the server 110 via a network interface until such a time when the access frequency dictates the need for backup policy modification based on a predetermined access threshold),
respond to the request with the full version of the media file that is stored in the local memory when the score is at or above the predetermined threshold (Chan_203 [0056] discloses that the server 110 backs up data files to a local computing device if it determines that the frequency score of accessing that particular file is above the predetermined threshold, but if the access frequency is determined to be below the threshold, the server 110 can modify the data backup policies 200 to back up the particular data file to the server 100 instead of the local storage on the computing device. That way, storage space can be made available on the local computing device 
Wendelrup and Chan_203 are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage on a local computer.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chan_203 into the method by Wendelrup, thereby enabling the localized storage of frequently accessed files to minimize any latency involved in retrieving the data and enhance the user experience, Chan_203 [0054].
Wendelrup and Chan_203 did not explicitly wherein each reduced-size version of the media file from the plurality of reduced-size versions of the media file is of a different pre-defined fixed size required for a certain application.
Von Elgg discloses wherein each reduced-size version of the media file from the plurality of reduced-size versions (compressed video or audio files) of the media file is of a different pre-defined fixed size (preset maximum or minimum compression required for a certain application (application 118) (Von Egg [0043, 0049], discloses a file processor 215 retrieving configuration options 220 for compression of video or audio files. The configuration may be preset/pre-defined in a client application 118 upon download or selected by a user of the client 205 in advance or during the compression and sending of the media files. The configuration options 220 stored in the client application 118 specifies individual file format or all files to be compressed, a maximum 
Wendelrup, Chan_203 and Von Elgg are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage on a local computer through compression/reducing file sizes stored on a local storage.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Von Elgg into the method by Wendelrup and Chan_203, thereby enabling a client application to specify/provide compression options to optimize a local storage and enhance user experience, Von Elgg, [0043].

Regarding claim 15, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein the at least one access parameter includes a last access time or a frequency of use of the full version of the media file (Chan_203 [0056], discloses that if a server 110 determines that the frequency of access of a full version of a particular data file backed up on a computing device is below a threshold, the server 110 can modify the data backup policies 200 to back up the particular data file to the server 100 instead of the computing device. That way, storage space can be made available on the 
The motivation to combine is similar to that of claim 1.

Regarding claim 16, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein a higher score for the full version of the media file indicates a more frequent or recent access to the full version of the media file (Chan_203 [0056], discloses that if a server 110 determines that the frequency of access of a full version of a particular data file backed up on a computing device is below a threshold/lower score due to low access frequency the server 110 can modify the data backup policies 200 to back up the particular data file to the server 100 instead of the computing device. That way, storage space can be made available on the computing device for storing a data file whose frequency of access is above the threshold/higher score due to high access frequency).
The motivation to combine is similar to that of claim 1.

Regarding claim 17, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein an initial score for the full version of the media file is based on at least one of an importance, a usability, an age, a creation date, an access pattern, or a file size of the full version of the media file (Chan_203 [0056], discloses that a server 110 uses the access frequency/pattern of a particular file to determine if a full version of a particular data file should be backed up on a computing device or the server. If it determined that the access frequency/pattern is below a threshold/lower score due to 
The motivation to combine is similar to that of claim 1.

Regarding claim 18, Wendelrup, Chan_203 and Von Elgg disclose device of claim 1, wherein the score for the full version of the media file is updated over time (Chan_203 [0055] discloses a distributed backup system 100 tracks the access pattern/frequency of the data files by the user, and updates the data backup policies 200 accordingly. Each of the data backup applications 136-156 on the computing devices 130-150 can monitor the access of the data files on the respective computing devices and transmit the access pattern to the server 110. The server 110 can use the access patterns to create new data backup policies or update the data backup policies 200 in various ways for further optimizing the data backup and retrieval in the distributed backup system 100, e.g., in terms of response time, storage space utilization across computing devices, or high availability of data files. Thus, files that may have had a low access frequency may now have a high rate of access frequency and the policy will be updated to store such files on a local drive where they can easily be accessed to minimize any latency). 
The motivation to combine is similar to that of claim 1.

Regarding claim 19, Wendelrup, Chan_203 and Von Elgg disclose device of claim 1, wherein the full version of the media file is deleted from the local memory when the score drops below the predetermined threshold (Chan_203 [0056], discloses that if a server 110 determines that the frequency of access of a full version of a particular data file backed up on a computing device is below a threshold/lower score due to low access frequency the server 110 can modify the data backup policies 200 to back up the particular data file to the server 100 instead of the computing device. That way, storage space can be made available on the computing device for storing a data file whose frequency of access is above the threshold/higher score due to high access frequency. Thus files that were initially stored on the local computer device because their frequencies were above the predefined threshold but now have access frequencies below the predetermined threshold will be removed/deleted from local storage to make storage available to files with access frequencies above the threshold).
The motivation to combine is similar to that of claim 1.

Regarding claim 20, Wendelrup, Chan_203 and Von Elgg disclose device of claim 1, wherein the predetermined threshold is updated based on at least one of an amount of free space in the local memory, an average size of files in the local memory, an average rate of free space decreasing, or an urgency of space clearing in the local memory (Chan_203 [0018] discloses tracking accessing pattern of data files by a user and updating the data backup policies to perform various optimizations in terms of response time/latency, storage space utilization/ an average rate of free space decreasing, across computing devices, or high availability of data files).
.  

Claim(s) 2,4,6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelrup, Heino (EP2447860 A2) in view of Chan et al. (US 2014/0289203 A1), further view of Von Elgg et al. (US 2013/0054837 A1), further in view of Chan et al. (US 2014/0289376 A1).

Regarding claim 2, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, but did not explicitly disclose further comprising: analyzing at least one of a characteristic of an application, an operating system service and a device framework service submitting the request.
Chan_376 discloses analyzing at least one of a characteristic of an application, an operating system service and a device framework service submitting the request (Chan_376 [Abstract; 0092], discloses a method which includes receiving a request to synchronize a data file from a cloud storage system from a the computing device, determining a classification of the computing device and an access pattern associated with the file, determining a storage optimization operation to be performed on the data file based on the access pattern and the classification, transmitting the file to the device subsequent to execution of the storage optimization operation, and transmitting an updated file based on an updated access pattern, [Abstract]. […] where the given data file is a music file created using an application on a computing device X, the other data files can include other music files (i.e., same data type) that have been created using the application on the computing device X (i.e., same origination source). Each access 
Wendelrup, Chan_203, Von Elgg and Chan_376 are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage of data files.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chan_376 into the method by Wendelrup, Chan_203 and Von Elgg, thereby enabling various teachings related to storage systems, and more particularly to computing device optimizing local storage by use of data downsampling and compression, Chan_376, [0002].

Regarding claim 4, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, but did not explicitly disclose wherein the analysis comprises an analysis of at least one action performed by an application submitting the request prior to submitting the request.
Chan_376 discloses wherein the analysis comprises an analysis of at least one action performed by an application submitting the request prior to submitting the request (Chan_376 [Abstract], a method includes receiving a request to synchronize a data file from a cloud storage system from a the computing device, determining a classification of the computing device and an access pattern associated with the file, determining a storage optimization operation to be performed on the data file based on the access pattern and the classification, transmitting the file to the device subsequent to execution 
Wendelrup, Chan_203, Von Elgg and Chan_376 are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage of data files.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chan_376 into the method by Wendelrup, Chan_203 and Von Elgg, thereby enabling various teachings related to storage systems, and more particularly to computing device optimizing local storage by use of data downsampling and compression, Chan_376, [0002].

Regarding claim 6, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 5, wherein the at least one processor is adapted to monitor at least one access characteristic of an access to the reduced-size version (Wendelrup, [0009], […] The stored reduced quality video file is provided responsive to the received request when the received request does not call for the first quality (monitoring access request to the reduced quality content and only provide access to the reduced file when the first quality is not requested) and the transferred obtained video file is automatically retrieved from the remote storage device and the retrieved video file is provided responsive to the when the received request calls for the first quality).
Wendelrup, Chan_203 and Von Elgg did not explicitly disclose to instruct deleting the full version from the local memory according to the at least one access characteristic.
Chan_376 discloses wherein the at least one processor is adapted to monitor at least one access characteristic of an access to the at least one reduced-size version and to instruct deleting the full version from the local memory according to the at least one access characteristic (Chan_376 [0047], The storage optimization module at the server, based on the access patterns, can determine then, for example, that the original high quality format of the video file is the appropriate format to be synchronized to the laptop, but a downsampled and compressed format of the file is the appropriate format to be synchronized to the smartphone. In some embodiments, the storage optimization module at the server, can prompt the laptop, for example, to replace its high quality copy of the video file in exchange for a downsampled and compressed copy to optimize storage space (deleting full version at the local storage) In some embodiments, the module at the server automatically synchronizes the downsampled and compressed copy without any prompting).
Wendelrup, Chan_203, Von Elgg and Chan_376 are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage of data files.


Regarding claim 11, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein the at least one processor is adapted to instruct the network interface to send the media file for storage at the network accessible storage (Wendelrup, [0030], the present invention may allow a user of a computing device to seamlessly move video files to a remote storage location, such as a server supported memory service or a home personal computer (PC), 
 Wendelrup, Chan_203 and Von Elgg did not explicitly disclose wherein the at least one reduced-size version is received via the network interface for storage at the local memory.
Chan_376 wherein the at least one reduced-size version is received via the network interface for storage at the local memory (Chan_376 [0016], For instance, where the user accesses a web photo gallery using an iPhone.RTM., image files of the gallery may be downsampled from an iPad.RTM. resolution to an iPhone.RTM. resolution for download to the device, in accordance with the storage optimization policy as the higher iPad.RTM. resolution is not necessary for viewing on the iPhone.RTM.. Ultimately, the amount of data of the downloaded files is reduced, saving storage space 
Wendelrup, Chan_203, Von Elgg and Chan_376 are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage of data files.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chan_376 into the method by Wendelrup, Chan_203 and Von Elgg, thereby enabling various teachings related to storage systems, and more particularly to computing device optimizing local storage by use of data downsampling and compression, Chan_376, [0002].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelrup, Heino (EP2447860 A2) in view of Chan et al. (US 2014/0289203 A1), further view of Von Elgg et al. (US 2013/0054837 A1), further in view of Chan et al. (US 2014/0156793).

Regarding claim 3, Wendelrup, Chan_203 and Von Elgg did not explicitly disclose the device of claim 1, wherein the request is received via a kernel level IO operation.
(receiving I/O request via the Kernel), a file I/O module 208, a multi-threading module 210, a user input module 214, a system interrupts module 216, and a shared memory access module 218).
Wendelrup, Chan_203, Von Elgg and Chan_793 are analogous because these teachings are from the same field of endeavor with respect to the disclosure of techniques for optimizing storage of data files.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chan_793 into the method by Wendelrup, Chan_203 and Von Elgg, thereby enabling the use of prefetching profiles created based on usage patterns to identify and prefetching data that is likely to be used by a user to a local storage, minimizing access latency and enhancing the user experience, Chan_793 [Abstract].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelrup, Heino (EP2447860 A2) in view of Chan et al. (US 2014/0289203 A1), further view of Von Elgg et al. (US 2013/0054837 A1), further in view of MO et al. (US 2015/0373116 A1).

	Regarding claim 7, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, wherein the media file encodes a member of a group consisting of an image, a video, a set of images, and an audio file (Wendelrup [0030], […] a user of a computing device may seamlessly move video files to remote storage location, such a server supported memory service or a home personal computer (PC), while maintaining a compressed/reduced size version of the video file on the computing device. The compressed version may, for example, have a high enough quality to meet the needs of the computing device’s local display or the needs for attachments to email and multimedia message service (MMS) transmissions. As such, various applications on the computing device may locally access all the video files the user generates or otherwise obtains with the quality needed by the application with a reduced usage of memory on the computing device. For example, the computing device may be a mobile terminal including a camera that captures a high quality 12 megapixel (Mpix) image video files that has a 2 megabits (Mb) file size for storage, but an acceptable quality for many applications on the mobile terminal may be provided by a reduced quality video file that has a 0.05Mb file size for storage).
Wendelrup, Chan_203 and Von Elgg did not explicitly disclose a graphic data file.
MO discloses a graphical data file (MO [0067] Example content items that may be received by a given client device 110 include but are not limited to applications, application data, photos, images, graphics, videos, audio tracks, songs, music, graphics interchange format files (gifs), documents, event information, emails, messages, posts, comments, responses, tags, group join requests, group join acceptances, check-in data, 
Wendelrup, Chan_203, Von Elgg and MO are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for efficient use of storage and data access. 
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by MO into the method by Wendelrup, Chan_203 and Von Elgg, thereby enabling uploading content items to secondary storage, and selecting content items to remove from the local storage or add to the local storage based on predetermined criteria, MO, [Abstract].

 Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelrup, Heino (EP2447860 A2) in view of Chan et al. (US 2014/0289203 A1), further view of Von Elgg et al. (US 2013/0054837 A1), further in view of Chu et al. (US 5,649,151).

Regarding claim 9, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, but did not explicitly disclose wherein a storage size of the at least one of the plurality of the reduced-size versions of the media file is of a fixed relation to the storage size of the original media file.
(reduced-size versions is of a fixed relation to the storage size of the original media file) thus providing a mapping between the original uncompressed data file and the physical location on the storage device. Alternatively, because the compression ratio (fixed compression ratio) is known and because the size of the uncompressed fixed-size logical blocks is known, the resulting maximum size of the compressed logical blocks is generally known. Therefore, the maximum number of sectors allocated to each logical block is known and can thus provide the necessary mapping between uncompressed logical blocks and compressed data stored in sectors of a magnetic disk).
Wendelrup, Chan_203, Von Elgg and Chu are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for efficient use of storage and data access. 
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chu into the method by Wendelrup, Chan_203 and Von Elgg such that correlating the original uncompressed fixed-size logical block to the sectors allocated for each maximum fixed-

Regarding claim 10, Wendelrup, Chan_203 and Von Elgg disclose the device of claim 1, but did not explicitly disclose wherein a storage size of at least one of the reduced-size versions is of a pre-determined fixed size.
Chu discloses wherein a storage size of at least one of the reduced-size versions is of a pre-determined fixed size (Chu, [Abstract], […] after the uncompressed fixed-size logical block has been compressed into a maximum fixed-size logical block it is stored into space allocated to it. Furthermore, a table is built correlating the original uncompressed fixed-size logical block to the sectors allocated for each maximum fixed-size compressed logical block (reduced-size versions is of a fixed relation to the storage size of the original media file) thus providing a mapping between the original uncompressed data file and the physical location on the storage device. Alternatively, because the compression ratio is known and because the size of the uncompressed fixed-size logical blocks is known (reduced-size versions is of a pre-determined fixed size), the resulting maximum size of the compressed logical blocks is generally known (reduced-size versions is of a pre-determined fixed size). Therefore, the maximum number of sectors allocated to each logical block is known and can thus provide the necessary mapping between uncompressed logical blocks and compressed data stored in sectors of a magnetic disk).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chu into the method by Wendelrup, Chan_203 and Von Elgg such that correlating the original uncompressed fixed-size logical block to the sectors allocated for each maximum fixed-size compressed logical block provides a mapping between the original uncompressed data file and the physical location on the storage device, Chu, Col. 6, lines 3-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to locally storing reduced size/compressed versions of a file based on requirements of an application.
Rozen et al. (US 2008/0084925 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.F.D/Examiner, Art Unit 2443                                                                                                                                                                                                        

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443